EXHIBIT 10.1 CREDIT AGREEMENT CREDIT AGREEMENT (the “Agreement”) dated as of October 11, 2007, by and among SOVEREIGN BANK, a federal savings bank (the “Lender”) and INDUSTRIAL ENTERPRISES OF AMERICA, INC., a Nevada corporation, having its principal office at 711 Third Avenue, New York, New York 10017 (“Parent”), UNIFIDE INDUSTRIES, LIMITED LIABILITY COMPANY, a New Jersey limited liability company, having its principal office at 121 Highway 36, Suite 125, West Long Branch, NJ 07764 (“Unifide”), PITT PENN OIL CO., LLC, an Ohio limited liability company, having its principal office at 426 Freeport Road, P.O. Box 296, Creighton, PA 15030 (“Pitt Penn”), EMC PACKAGING, INC., a Delaware corporation, having its principal office at 550 James Street, Lakewood, NJ 08701 (“EMC”), TODAYS WAY MANUFACTURING LLC, a New Jersey limited liability company, having its principal office at 1081 Rosemary Boulevard, Akron, Ohio 44306 (“Todays Way”), and PITT PENN HOLDING CO., LLC, an Ohio limited liability company having its principal office at 426 Freeport Road, P.O. Box 296, Creighton, Pennsylvania 15030 (“Pitt Holding”, together with Parent, Unifide, Pitt Penn, EMC and Todays Way, each a “Borrower” and collectively, the “Borrowers”). W I T N E S S E T H: WHEREAS, the Borrowers desire to borrow, on a joint and several basis, Revolving Credit Loans (as defined herein) from the Lender; WHEREAS, the Lender may make such Revolving Credit Loans to the Borrowers, on a joint and several basis, on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and the agreements hereinafter set forth and for other good and valuable consideration, the parties hereto agree as follows: SECTION 1. DEFINITIONS 1.1Defined Terms. As used herein, the following terms shall have the following meanings: “Accounts” shall mean those accounts receivable arising out of the sale of Inventory by the Borrowers or processing and contract manufacturing by the Borrowers. “Account
